Citation Nr: 1507541	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for high blood pressure (hypertension), to include as secondary to a respiratory disability.

3. Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the February 2008 rating decision, the RO also granted service connection for residuals, status post left salpingectomy, rated as noncompensable, and granted entitlement to special monthly compensation based on the loss of use of a creative organ, both effective January 19, 1983.  The Veteran's May 2008 notice of disagreement did not express disagreement with regard to those decisions.  Thus, those decisions are final, and those issues are not currently before the Board.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

This matter was remanded by the Board in June 2014.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system also contains treatment records from the Birmingham VA Medical Center (VAMC) dated August 2009 to October 2013; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.


FINDINGS OF FACT

1. The preponderance of competent and credible evidence weighs against finding that the Veteran's current respiratory disability incurred in or is otherwise related to her active duty service.

2. The preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension manifested within a year of her separation from active duty service.

3. The preponderance of competent and credible evidence weighs against finding that the Veteran's current hypertension incurred in or is otherwise related to her active duty service.

4. The preponderance of competent and credible evidence weighs against finding that the Veteran's current hypertension was caused or aggravated by a service-connected disability.

5. The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current eye disability other than a possible refractive error, which is not a disability eligible for service connection for compensation benefits.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2014).

3. The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in July 2007 and July 2014.  The Veteran was notified of the evidence needed to substantiate the claims for service connection on a direct and secondary basis, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, service personnel records, VA treatment records, and Social Security Administration (SSA) records have been associated with the evidentiary record.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that she had actual knowledge of the elements that were lacking to substantiate her claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, other than the Veteran's allegations, the record does not indicate that her current hypertension may be associated with service, as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service, or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claim of service connection for hypertension.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  Further, the Board finds that as there is no competent evidence of a current eye disability, or persistent or recurrent symptoms of an eye disability, a VA medical opinion is not necessary to decide the claim of service connection for an eye disability.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).

In the June 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to make appropriate efforts to obtain all outstanding private treatment records pertinent to the Veteran's claims, to include regarding hospitalizations at Shelby Hospital.  In a July 2014 letter, the Appeals Management Center asked the Veteran to submit a completed form for Authorization and Consent to Release Information to VA (VA Form 21-4142) for each VA and non-VA health care provider, and to submit treatment records from her hospitalization at Shelby Hospital.  The Veteran's SSA records included records from the Veteran's hospitalization at Shelby Baptist Medical Center in May 2007.  However, the Veteran has not submitted any other private treatment records, and did not identify any other private medical providers.  The Board notes that the Veteran testified at her April 2014 videoconference hearing that she sees a private ophthalmologist once a year for her eyes, but she has not provided a full name, contact information, or a completed VA Form 21-4142 to allow VA to request those treatment records, despite VA's July 2014 written request.  Further, although the Veteran's VA treatment records indicate she may have discussed a possible lung transplant with private providers beginning in 2011, see, e.g., April 2011 VA pulmonary clinic note, the Veteran has not provided contact information or a completed VA Form 21-4142, despites VA's July 2014 written request.  The duty to assist is not a one-way street.  If a veteran wishes help, she cannot passively wait in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

The Board also instructed the AOJ to obtain the Veteran's SSA records, and all outstanding VA treatment records.  The Veteran's SSA records, and treatment records from the Birmingham VAMC dated from March 2010 to June 2014 have been associated with the evidentiary record.

In the June 2014 remand, the Board instructed that after all of the Veteran's private and/or VA medical records were requested, and any obtained records associated with the evidentiary record, the AOJ was to obtain an addendum opinion from the September 2013 VA examiner to determine the nature and etiology of the Veteran's respiratory disorder(s).  In September 2014, the September 2013 VA examiner provided an addendum opinion.  See also October 2014 email (claims file was reviewed).  The VA examiner reviewed the evidentiary record, and provided an addendum opinion which identified all respiratory disorders which are currently manifested, or which have been manifested at any time since June 2007, and addressed the notations in the Veteran's VA treatment records.  The VA examiner's September 2014 addendum opinion also provided the examiner's medical opinion as to whether each respiratory disorder was incurred in, or is related to the Veteran's active duty service, to include her exposure to jet exhaust, and addressed the notations of respiratory complaints and diagnoses in the Veteran's service treatment records. 

Given the July 2014 letter to the Veteran requesting she identify all private medical providers, the association of the Veteran's SSA records and updated VA treatment records with the evidentiary record, the September 2014 VA examiner's addendum opinion, and the subsequent readjudication of the claim in October 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

	Respiratory Disability

The first element under Shedden is met, as the Veteran's treatment records include diagnoses of respiratory disorders, to include COPD, chronic hypoxic respiratory failure, chronic bronchitis, and emphysema.  See, e.g., September 2014 VA examiner's addendum opinion.  

The second element under Shedden is also met.  The Veteran's service treatment records include diagnoses of pneumonia and bronchitis.  See December 1982 separation examination report; July 1982 narrative summary.  The Veteran also contends that she was exposed to jet fuel exhaust during her active duty service.  See April 2014 videoconference hearing testimony; August 2009 substantive appeal.  The Veteran's service personnel records confirm the Veteran worked as a Base Weapons Range Specialist, which included assisting "in the preparation and maintenance of dive, skip, strafe and maverick targets," and supporting the "explosive ordnance disposal team and fire department in all operations of the Range."  See April 1982 Performance Report.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current respiratory disability had its onset during active duty service, or that her current respiratory disability is otherwise related to her active duty service.

Upon VA examination in September 2013, the VA examiner noted that the Veteran was diagnosed with COPD/emphysema around 2006.  In her September 2014 addendum opinion, the VA examiner noted that the Veteran's diagnoses of chronic bronchitis, emphysema, and COPD "represent a continuum of the same respiratory disorder...."  The VA examiner noted the Veteran's treatment during service for pneumonia and acute bronchitis, but stated that those conditions resolved.  See September 2014 addendum opinion; see also January 1983 service treatment record (bronchitis resolved); December 1982 separation examination report (chest x-ray within normal limits); July 1982 narrative summary (chest x-ray showed a small right lower lobe pneumonia). 

The VA examiner opined that the Veteran's current respiratory disability, "to include COPD, emphysema, and chronic bronchitis are less likely than not related to her military service to include exposure to jet fuel, and more likely due to her longstanding tobacco use."  See September 2014 addendum opinion.  The VA examiner noted the Veteran's history of smoking tobacco before, during, and after her military service, with a 1.5-2 pack a day smoking history.  See September 2013 VA examination report; see also January 2008 VA pulmonary clinic note (Veteran quit smoking); April 1984 VA examination report; January 1983 service treatment record ("smoke - 1pk/d x 12 years").  The VA examiner explained that while there is "abundant [medical] literature indicating chronic smoking as the most usual cause of COPD," she was unaware "of any medical literature showing COPD due to jet fuel exposure."  See also September 2013 VA examination report.

The Board has considered the lay evidence offered by the Veteran.  This includes her statements, and those by her representative, in which they assert their belief that the Veteran's current respiratory disability was caused by her exposure to jet exhaust in service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Here, the question of whether the Veteran's current respiratory disorder is related to her military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's in-service respiratory diagnoses and/or her exposure to jet exhaust during service caused her current respiratory disability is not within the realm of knowledge of a non-expert, given the complicated nature of the Veteran's respiratory disorders, and the potential causative factors of jet exhaust exposure and a long history of smoking.  Although the Veteran's SSA records indicate she had prior employment experience as a nurse's aide, the evidence of record does not indicate she has medical training and/or expertise.  See SSA Work History Report (Veteran reported she bathed, fed, dressed, and made the bed for patients in a nursing home).  As the evidence does not show that the Veteran or her representative have expertise in medical matters, the Board concludes that their nexus opinions in this regard are not competent evidence and therefore are not probative of whether her current respiratory disability was caused by her active duty service.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current respiratory disability and the Veteran's active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current respiratory disability was incurred in service, or is otherwise directly related to her active duty service.  Thus, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a respiratory disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

	Hypertension

The first element under Shedden is met, as the Veteran's VA treatment records include a diagnosis of hypertension.  See, e.g., July 2003 VA primary care note.

First, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension had its onset during active duty service, or manifested within one year following her separation from service.  The Veteran's service treatment records do not contain any complaints or notations of high blood pressure, nor a diagnosis of hypertension.  The Veteran's December 1982 separation examination included a blood pressure reading of 112/66, and upon VA examination in April 1984, the Veteran's blood pressure was reported as 120/80, which do not indicate high blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The first diagnosis of record of hypertension was in July 2003.  See July 2003 VA primary care note (multiple readings of elevated systolic blood pressure on visits over the last year).  Further, at her April 2014 videoconference hearing, the Veteran testified she did not have any problems with her blood pressure in service, and that she was first prescribed medication for her blood pressure when she was around 48 or 49 years old.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was incurred in service, or manifested within one year following her separation from service.  Therefore, service connection cannot be established on a presumptive basis, or a direct basis as incurred during service.  See 38 C.F.R. §§ 3.303(a); 3.307.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension is otherwise directly related to her active duty service.  

The Veteran contends that her active duty service caused her current hypertension because being responsible for airfield management was very stressful.  See August 2009 substantive appeal.  The Board finds that even if the Veteran did experience stress as part of her job during active duty service, the preponderance of competent and credible evidence weighs against finding that such stress caused the Veteran's current hypertension.

As noted above, the Veteran's treatment records do not contain any complaints or notations of high blood pressure until 2003.  Further, the Veteran has not indicated that she had problems with high blood pressure prior to the age of at least 48 years old.  See April 2014 videoconference hearing testimony.  Although the Veteran's VA treatment records note the Veteran's current diagnosis of, and treatment for, hypertension, the treatment records do not indicate that the Veteran's current hypertension is related to her military service, to include any stress related to her in-service job.

Again, the Board has considered the lay evidence offered by the Veteran.  This includes her statements in which she asserts her belief that her hypertension was caused by stress from her job during active duty service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Again, the question of whether the Veteran's current hypertension is related to stress she experienced during active duty service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's stress during active duty service affected her cardiovascular system in order to cause her hypertension is not within the realm of knowledge of a non-expert, given the complicated nature of the body's physiologic responses to stress.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that her nexus opinion in this regard is not competent evidence and therefore is not probative of whether her hypertension was caused by her active duty service.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current hypertension and the Veteran's active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was caused by her active duty service, and service connection cannot be established on a direct basis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current hypertension was caused or aggravated by a service-connected disability.

The Veteran contends that her current hypertension is caused or aggravated by her respiratory disability.  See April 2014 videoconference hearing testimony.  As the Board has denied service connection for a respiratory disorder, service connection for hypertension as being caused or aggravated by a respiratory disability cannot be established.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is currently service connected for residuals, status post left salpingectomy.  See February 2008 rating decision.  However, the Veteran does not contend that her current hypertension is caused or aggravated by the residuals, status post left salpingectomy, and the Board finds that the evidence of record does not suggest a connection between the service-connected residuals, status post left salpingectomy and the Veteran's current hypertension.  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was caused or aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

	Eye Disability

The Veteran contends that her active duty service damaged her eyes, in that she experienced problems with her eyes during service which continued after service, to include damaged vision, and that she sees floating dots.  See April 2014 videoconference hearing testimony; August 2009 substantive appeal.

The Veteran's service treatment records include complaints of blurred vision, headaches, a foreign body in the Veteran's eye, and photophobia, a diagnosis of conjunctivitis, and clinical notations of a star burst pattern on the Veteran's maculas, as well as a slight loss of macular pigmentation.  See November 1982 physical profile; August 1982 optometry record; January 1982 EENT clinic record; January 1982 hospital record; July 1981 optometry record.  However, the Veteran's service treatment records indicated that the Veteran's star fields resolved.  See February 1982 EENT clinic note.  

However, the medical evidence of record does not indicate that any of the Veteran's eye complaints during service continued after service.  Upon separation from active duty, the Veteran complained of eye trouble, which the separation examiner attributed to bilateral conjunctivitis which was treated in January 1982.  See December 1982 Report of Medical History.  Upon examination at separation, the Veteran's eyes were listed as normal, her visual acuity was listed as 20/20 for uncorrected distance and near vision in both eyes, and her confrontation field of vision was listed as normal.  See December 1982 separation examination report.  Upon VA examination in April 1984, the Veteran did not report any eye or vision complaints, and the VA examiner reported that the Veteran's pupils and extraocular movements were normal.  The Veteran testified before the Board in April 2014 that the specific problems she experienced with her eyes during service have not reoccurred.  See April 2014 videoconference hearing testimony.

Further, the medical evidence of record does not contain a diagnosis of a current eye disability.  The Veteran testified before the Board that she has experienced vision problems since her active duty service, however actual pathology, other than a refractive error, is required to support impairment of visual acuity.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  Although the Veteran testified before the Board that she sees a private ophthalmologist once a year for her eyes, there are no private treatment records associated with the evidentiary record.  As discussed above, VA did not receive a response from the Veteran to the July 2014 letter asking the Veteran to identify her private medical providers so VA could not request her treatment records, and she did not submit any private treatment records.  The Veteran's VA treatment records indicate that she currently wears glasses, but do not include any specific diagnosis regarding the Veteran's eyes, or any eye treatment.  See, e.g., February 2011 Nursing patient transfer note (belongings include eyeglasses).  The Veteran testified before the Board in April 2014 that she still wears glasses to treat the problems with her eyes, but did not identify a specific diagnosis which her glasses were prescribed to treat, but generally stated she felt her vision was damaged.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no objective evidence that the Veteran currently has an eye disability, or that she had an eye disability at any time during the pendency of this claim.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, without a current diagnosis of an eye disability, service connection is not warranted.

Further, even if the Board were to assume the Veteran currently wears eyeglasses to correct a refractive error of the eyes, refractive errors of the eyes are congenital or developmental defects, and are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  

While service connection cannot be granted for a refractive error on a direct basis, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  However, the Board finds the objective evidence of record does not indicate that any potential refractive error was aggravated during service by a superimposed disease or injury.  Although the Veteran testified before the Board that she had to "go back to" glasses during service, again, the Veteran's service treatment records indicate that any disease or injury which may have affected the Veteran's vison during active duty service resolved prior to her discharge from active duty service.  See December 1982 separation examination report (20/20 uncorrected vision in both eyes); see also April 1984 VA examination report.  Further, there is no objective medical evidence to indicate the Veteran currently suffers from a refractive error, let alone one more severe than any refractive error indicated by testing of her visual acuity during active duty service.  

The Board has considered the lay evidence offered by the Veteran.  This includes her statements, in which she asserted her belief that she currently suffers from an eye disability that was caused or aggravated by her active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran currently has an eye disability which affects her vision and which is not a refractive error is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  As an eye disability other than a refractive error is not a simple medical condition capable of lay diagnosis, the Veteran is not competent to render such diagnosis.

Further, while the medical evidence of records suggests the Veteran may currently suffer from a refractive error, whether such refractive error was aggravated by a superimposed disease or injury during active duty service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's eye complaints and diagnoses during active duty service aggravated any refractive error is not within the realm of knowledge of a non-expert, given the complicated nature of the physiology of the eye.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that her opinion in this regard is not competent evidence and therefore is not probative of whether she has a current refractive error which was aggravated by a disease or injury during her active duty service.  

Here, there is no competent evidence or opinion suggesting that there exists a current eye disability, or a medical nexus between any current refractive error and a superimposing disease or injury during the Veteran's active duty service. 

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for an eye disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an eye disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


